For the reasons this day assigned in the consolidated cases of Mrs. Estelle D. Hartman v. Buffington S. Mayer, Jr., et al., and Buffington S. Mayer, Jr. v. Joseph H. Slaughter et al., La. App., 39 So.2d 166, it is ordered that the judgment in the above numbered and entitled cause in favor of the plaintiff and against the defendant, Joseph H. Slaughter, be amended by reducing the award made from the sum of $15,142.85 to the sum of $10,642.85 and as thus amended it be affirmed. The costs of this appeal to be paid by plaintiff and all other costs to be paid by defendants.